Exhibit 2.1 AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of December 2, 2008, by and between Health Systems Solutions, Inc., a Delaware corporation (“HSS-Delaware”), and Health Systems Solutions, Inc., a Nevada corporation (“HSS-Nevada”). W I T N E S S E T H: WHEREAS, HSS-Delaware is a corporation duly organized and in good standing under the laws of the State of Delaware; WHEREAS, HSS-Nevada is a corporation duly organized and in good standing under the laws of the State of Nevada; and WHEREAS, the Board of Directors and the holder of a majority of the outstanding shares of voting capital stock of HSS-Nevada have determined that it is advisable and in the best interests of HSS-Nevada that it merge with and into HSS-Delaware upon the terms and subject to the conditions herein provided, and have approved this Agreement. WHEREAS, the Board of Directors and sole stockholder of HSS-Delaware have determined that it is advisable and in the best interests of HSS-Delaware that HSS-Nevada merge with and into it upon the terms and subject to the conditions herein provided, and have approved this Agreement. NOW, THEREFORE, in consideration of the premises, the mutual covenants herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that HSS-Nevada shall be merged with and into HSS-Delaware on the terms and conditions hereinafter set forth. ARTICLEI THE MERGER SECTION 1.01.The Merger. (a)Upon the terms and subject to the conditions set forth in this Agreement, at the Effective Time (as defined below), HSS-Nevada shall be merged with and into HSS-Delaware (the “Merger”), the separate existence of HSS-Nevada shall cease and HSS-Delaware shall be the corporation surviving the Merger (hereinafter referred to as the “Surviving Corporation”), which shall continue to exist under, and be governed by, the laws of the State of Delaware.The Merger shall have the effects specified in the General Corporation Law of the State of Delaware (the “DGCL”), the Nevada Revised Statutes (the “NRS”) and this Agreement. (b)The Merger shall become effective on the date and time specified in a Certificate of Merger in substantially the form attached hereto as Exhibit A to be filed with the Secretary of State of the State of Delaware (the “Certificate of Merger”) and Articles of Merger in substantially the form attached hereto as Exhibit B to be filed with the Secretary of State of the State of Nevada (the “Articles of Merger”), which shall be the later of (i) 12:01 a.m. Eastern Standard Time on January 1, 2009, (ii) the date of filing of the Certificate of Merger and Articles of Merger, or (iii) the date and time determined by the Chief Executive Officers of HSS-Nevada and HSS-Delaware (the “Effective Time”). SECTION 1.02.Effect of Merger on Capital Stock. (a)At the Effective Time, (i) each share of common stock, $0.001 par value per share, of HSS-Nevada outstanding immediately prior to the Effective Time shall be converted into and become one share of common stock, $0.001 par value per share, of the Surviving Corporation; (ii) each share of Series C Convertible Preferred Stock, $0.001 par value per share, of HSS-Nevada outstanding immediately prior to the Effective Time shall be converted into and become one share of Series C Convertible Preferred Stock, $0.001 par value per share, of the Surviving
